                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BRIAN MAUER,

                    Plaintiff,                                8:19CV410

       vs.
                                                               ORDER
UNION     PACIFIC        RAILROAD
COMPANY, a Foreign Corporation;

                    Defendant.




      IT IS ORDERED that the motion to withdraw filed by Jared C. Olson, as
counsel of record for Plaintiff, (Filing No. 25), is granted. Jared C. Olson shall no
longer receive electronic notice in this case.



      Dated this 14th day of April, 2020.

                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
